Citation Nr: 1200444	
Decision Date: 01/06/12    Archive Date: 01/13/12	

DOCKET NO.  08-39 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUES

1.  What evaluation is warranted for residuals of a left ankle stress fracture with spur and synovitis from October 31, 2006.

2.  What evaluation is warranted for residuals of a right calcaneus stress fracture from October 31, 2006.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 22 to December 22, 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

For reasons which will become apparent, this appeal is being REMANDED
to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises question as to the current severity of the Veteran's stress fracture residuals.  In this regard, in May 2009 correspondence the Veteran requested that the RO obtain information from the VA Hospital in Northport (New York) concerning an April 9, 2009orthopedic exam, an April 18, 2009 magnetic resonance imaging of his right and left ankles, and a follow-up May 11, 2009 appointment to discuss the results of that magnetic resonance imaging.  Specifically, the Veteran requested that "written results" of these appointments be obtained and placed in his file for consideration.  The representative also requested that the aforementioned records be obtained.  Regrettably, the claims folder shows that the records in question are not at this time a part of the Veteran's file.  Those records must either be obtained prior to a final adjudication of the Veteran's claims for increased evaluations, or it must be demonstrated that further efforts to secure those records would be futile.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board additionally notes that the Veteran last underwent VA examinations for the purpose of determining the severity of his service-connected stress fractures in September 2007, at this point, more than four years ago.  Moreover, the representative has requested that, prior to an adjudication of his current claims for increase, the Veteran be afforded an additional VA examination.  The representative has further requested that, as part of that examination, consideration be given to the assignment of "separate and distinct" ratings for symptomatology more directly attributable to the Veteran's feet, as opposed to his ankles.  Under the circumstances, the Board finds that an additional, more contemporaneous VA examination is appropriate prior to a final adjudication of the Veteran's claims.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).    

Finally, based on correspondence dated in April 2010, it is apparent that the Veteran's representative has raised the issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities is "part of," and not separate from, a claim of entitlement to an increased rating.  Id. at 453.  While this issue has yet to be certified for appeal, let alone initially addressed by the RO, in light of the binding precedent set forth in Rice, the Board is compelled to remand this issue.

Accordingly, in light of the aforementioned, and in deference to the request of the Veteran's accredited representative, the case is REMANDED to the RO/AMC for the following actions:

1.  The RO should contact the VA Medical Center located in Northport, New York, with a request that they provide copies of the aforementioned orthopedic evaluation conducted on April 9, 2009; the report of magnetic resonance imaging of the right and left ankles conducted on April 18, 2009; and the report of the Veteran's appointment at that same facility on May 11, 2009, at which time the Veteran reportedly received the results of the aforementioned magnetic resonance imaging.  If the RO cannot locate these records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to September 2007, the date of the most recent VA examination of record, should also be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter, the Veteran must be afforded an additional VA examination or examinations by an appropriate specialist or specialists in order to determine the current severity of his residuals of a left ankle stress fracture with spur and synovitis, and residuals of a right calcaneus stress fracture.  The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of his claims.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  

Following completion of the examination and in accordance with the latest AMIE worksheets for rating disabilities of the ankles and feet, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature and extent of his service-connected feet and ankle disorders.  The examiner must specifically comment regarding any and all limitation of motion, as well as any functional loss associated with pain, weakened movement, excess fatigability, instability, incoordination, swelling, and deformity or atrophy of disuse.  The examiner must discuss factors associated with disability, such as objective indications of pain on pressure or manipulation.  The examiner must inquire as to whether the Veteran experiences flare-ups associated with his service-connected disorders of the ankles and feet.  To the extent possible, any additional functional loss or limitation of motion attributable to such flare-ups should be described.  The examiner must address how, if at all, these disorders impact the appellant's ability to work.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by all examiners prior to completion of any examination.  A complete rationale must be provided for any opinion offered.

4.  After the development requested has been completed, the RO/AMC should review all examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO/AMC must implement corrective procedures at once.  

5.  The RO/AMC should then readjudicate the Veteran's claims for increased evaluations for residuals of a left ankle stress fracture with spur and synovitis, and residuals of a right calcaneus stress fracture.  In so doing, the RO/AMC must document their consideration of assigning "separate and distinct" ratings/evaluations for symptomatology attributable to the Veteran's feet, as opposed to his ankles.  

The RO/AMC must also formally adjudicate the issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders.  

Should any benefit sought on appeal be denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case, including all laws and regulations governing the award of a total disability rating based on individual unemployability due to service-connected disorders.  The supplemental statement of the case must also contain notice of all relevant action taken on the claims for benefits since December 2008.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



